Citation Nr: 1410568	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis B.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2011.

The September 2009 rating decision also denied entitlement to service connection for pneumonia, lung cancer, and post perforated diverticulum of cecum, claimed as irritable bowel syndrome, for failure to submit new and material evidence.  In the Veteran's April 2011 Form 9, Substantive Appeal regarding his § 1151 compensation claim, he also provided a statement regarding a claimed lung and intestinal condition. 

The issues of the Veteran's lung condition and intestinal condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

After carefully considering the matter, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  

At the Veteran's November 2011 Travel Board hearing he recounts having surgery on his right hand at the West Haven VAMC in December 1985.  The Veteran asserts that the surgery required a blood transfusion, and he was told by VA physicians that the transfusion was necessary.  The Veteran states that he began experiencing symptoms consistent with hepatitis B soon after the procedure, within a few months.  The Veteran further states that he was diagnosed with hepatitis B in this time period, that the diagnosis was made at a VA medical center, and that at the time of the diagnosis VA physicians suggested his hepatitis B may be the result of the blood transfusion.

The record shows that a request for medical records was made to the West Haven VAMC on September 24, 2008.  A January 14, 2009 reply states that records specifically for 1985 for the Veteran are not available.  West Haven medical records were requested in January 1986, however, there is no indication that records subsequent to January 1986 were requested or searched for.  As the Veteran contends that he experienced symptoms and received a diagnosis of hepatitis B a few months after the December 1985 surgery, these medical records are potentially relevant.  VA has a duty to take appropriate steps to attempt to obtain 1986 and 1987 West Haven VAMC medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should specifically request that he identify any additional medical treatment he has received for his hepatitis B.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder.

2. Take appropriate action to obtain any medical records for the Veteran from the West Haven, Connecticut VAMC in 1986 and 1987.  If these records are found to be unavailable, this should be clearly documented in the claims file.

3. After completing the above, and any other development deemed necessary following receipt of any additional records, readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



